Citation Nr: 0114593	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether VL and/or WL, may be recognized as the veteran's 
adopted children for Department of Veterans Affairs (VA) 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In July 1988 the veteran designated his wife, the 
appellant, as his custodian to manage his affairs.  

3.  In August 1988 the RO found the veteran to be incompetent 
for VA purposes, effective August 30, 1988.  

4.  Both VL and WL were born in November 1980.  

5.  VL and WL were adopted by the veteran and his spouse (the 
appellant) in November 1996.  

6.  The veteran passed away in January 1999.  

7.  The evidence establishes that VL and WL received one half 
or more than one-half of their support from the veteran and 
the appellant for a period of more than one year prior to the 
veteran's death.  

8.  The evidence establishes that VL and WL were not in the 
custody of their natural parents for a period of more than 
one year prior to the veteran's death.  

9.  The evidence establishes the VL and WL resided with the 
veteran for a period of more than one year prior to his 
death.  


CONCLUSION OF LAW

VL and WL both may be recognized as the veteran's adopted 
children for VA purposes.  38 U.S.C.A. § 101(4), 1115, (West 
1991 & Supp. 2000); 38 C.F.R. 3.57(e) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The term "child" of the veteran means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and

(i) Who is under the age of 18 years; or

(ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or

(iii) Who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  For the purposes of 
this section and §3.667, the term "educational institution" 
means a permanent organization that offers courses of 
instruction to a group of students who meet its enrollment 
criteria.  The term includes schools, colleges, academies, 
seminaries, technical institutes, and universities, but does 
not include home-school programs.  

38 C.F.R. § 3.57; see 38 U.S.C.A. §§ 101(4)(A), 104(a)).  

A person residing outside any of the States shall not be 
considered to have been a legally adopted child of a veteran 
as of the date of the veteran's death and thereafter unless 
one of the following conditions is met.

(i)  The veteran was entitled to and was receiving for the 
person a dependent's allowance or similar monetary benefit 
payable under title 38, United State s Code at any time 
within the 1-year period immediately preceding the veteran's 
death; or

(ii)  The person met the requirements of 38 C.F.R. 
§ 3.57(e)(2) for a period of at least 1-year prior to the 
veteran's death.  

38 C.F.R. § 3.57(e)(3).  

Under 38 C.F.R. § 3.57(e)(2), a person residing outside any 
of the States shall not be considered to be a legally adopted 
child of a veteran during the lifetime of the veteran unless 
all of the following conditions are met.

(i) The person was less than 18 years of age at the time of 
adoption.



(ii) The person is receiving one-half or more of the person's 
support from the veteran.

(iii) The person is not in the custody of the person's 
natural parent unless the natural parent is the veteran's 
spouse.

(iv) The person is residing with the veteran (or in the case 
of divorce following adoption, with the divorced spouse who 
is also a natural or adoptive parent) except for periods 
during which the person is residing apart from the veteran 
for purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.

38 C.F.R. § 3.57(e)(2).  

Factual Background and Analysis

The Board initially notes that it is evident that the veteran 
was not receiving any VA monetary benefits for his adopted 
children prior to his death.  Thus, the Board's analysis will 
focus on 38 C.F.R. 3.57(e)(3)(ii), which, in turn, requires 
examination of the criteria established in 38 C.F.R. 
3.57(e)(2).  

Birth certificate records show that WL and VL were both born 
in 1980.  

In August 1988 the veteran was found by VA to be incompetent, 
effective August 30, 1988.  However, the veteran's spouse 
(the appellant) was designated as the veteran's custodian.  
The veteran later passed away in January 1999.  

The record shows that the appellant and the veteran 
officially adopted WL and VL in November 1996.  This is 
demonstrated by a decree of adoption under "Sp. Proc. No. 
[redacted]" issued by the Regional Trial Court, Third 
Judicial Region, Branch 71, Iba, Zambales.  It was noted in 
this decree that WL and VL had already been living with the 
veteran and the appellant for the past nine years.  

It was noted that WL's and VL's natural parents freely 
consented to the adoption.  It was also noted that the 
veteran and the appellant were physically fit to adopt WL and 
VL.  

The record also contains copies of the revised birth 
certificates of both VL and WL.  These certificates list the 
veteran and the appellant as the parents of VL and WL.  

The above evidence sufficiently establishes that WL and VL 
were validly adopted by the appellant and the veteran as the 
record contains a copy of the adoption decree as well as 
copies of the amended birth certificates of WL and VL.  
38 C.F.R. § 3.210.  

The above evidence also establishes that both WL and VL were 
under the age of 18 at the time of adoption in November 1996, 
as both of their birthdays were in November 1980.  38 C.F.R. 
§ 3.57(e)(2)(i).  

The record also establishes that both WL and VL were 
receiving more than one half of their support through the 
veteran for a period of more than one year prior to his death 
in January 1999.  38 C.F.R. § 3.57(e)(2)(ii).  

The November 1996 adoption decree noted that WL and VL were 
being adopted because their natural parents could not afford 
their education and necessities.  

It noted that it appeared that WL and VL had been de facto 
adopted by the veteran and the appellant for the past nine 
years.  It was also noted that the veteran and appellant were 
supporting VL and WL as if they were their own children.  

A Home Study report echoed these findings, noting that VL and 
WL had been placed in the care of the appellant and the 
veteran because of the economic difficulties of their 
parents.  It was noted that they had been caring for VL and 
WL for nine years and had been providing for their education 
and needs.  

In November 1995 affidavits, both VL and WL stated that they 
had been living with the appellant and the veteran since 
birth and had been receiving support and sustenance from 
them.  

In an April 2000 field examination report, it was noted that 
various individuals had reported that the appellant was 
"shouldering" all of VL's and WL's schooling and personal 
needs from kindergarten to college, as their natural parents 
were suffering from financial hardship.  The appellant also 
stated that she had been providing all of the educational and 
personal needs for VL and WL since they were the age of six.  

There is no evidence on file indicating that VL's or WL's 
natural parents provided any significant financial support 
prior to the veteran's death.  The only support from the 
natural parents mentioned was parental guidance and advice.  
It was also noted that the father of WL would take the 
adopted children to and from school between kindergarten and 
sixth grade, and that WL's mother had been washing her son's 
clothes once a week since he had enrolled in college.  

While there is evidence that the natural parents have 
provided some support to their children, the evidence clearly 
demonstrates that the appellant and the veteran provided 
virtually all of the monetary support, including providing 
for their educations, personal needs, and sustenance prior to 
the veteran's death.  

Providing the vast bulk of support in these important areas 
for several years clearly establishes that WL and VL received 
more than one half of their support through the veteran for a 
period of more than one year prior to his death.  38 C.F.R. 
§ 3.57(e)(2)(ii), (e)(3)(ii).  

The evidence also establishes that WL and VL were not in the 
custody of their natural parents for a period of more than 
one year prior to the death of the veteran.  38 C.F.R. 
§ 3.57(e)(2)(iii), (e)(3)(ii).  

Secondary school records list WL's and VL's natural parents 
as their parents/guardians.  However, the school principal 
disclosed during the April 2000 field investigation that the 
appellant was the one who enrolled the adopted children and 
attended their school functions.  

Furthermore, it was determined in the adoption decree that WL 
and VL were in the custody of and were being supported by the 
veteran and the appellant and that they were being treated as 
if they were their own children.  

The adoption decree also shows that the natural parents 
consented to the adoption by the appellant and the veteran.  
It also determined that WL and VL had been living with the 
veteran and the appellant for nine years prior to the 
adoption becoming official.  This fact was corroborated by 
several witnesses who uniformly reported during the April 
2000 field examination that the adopted children had been 
under the custody of the appellant and the veteran since 
their childhood.  In addition, witnesses reported that the 
appellant had full parental control and guidance over WL and 
VL.  

Therefore, the bulk of the evidence establishes that WL and 
VL were in the custody of the veteran for a period of at 
least one year, and in fact more than one year, prior to his 
death.  38 C.F.R. § 3.57(e)(2)(iii), (e)(3).  

In reaching this determination the Board has specifically 
considered the determination of the RO.  In denying this 
claim the RO, referring to Public Law 96-22 (which enacted 
the law pertaining to foreign adoptions as they currently 
stand), determined that there was a presumption that an 
adopted child remained in the custody of his or her natural 
parents that required clear and convincing evidence to 
overcome.  The Board is unaware of any language in the 
statute or regulations requiring that a claimant be required 
to show clear and convincing evidence to rebut a presumption 
that the adopted children remain in the custody of the 
natural parents.  No such presumption is even alluded to in 
the statute or the pertinent regulation.  See 38 U.S.C.A. 
§ 101(4)(B); 38 C.F.R. § 3.57(e).  

Nor is such a presumption mentioned in the legislative 
history for Public Law 96-22.  See S. REP. No. 96-100 at 19, 
64-67 (1979); H.R. REP. No. 96-140 at 29, 30, 37, 47 (1979); 
S. CONF. REP 96-195 (1979); H.R. CONF. REP. 96-223 (1979).  

In addition, the fact that the natural parents continued to 
provide some parental guidance and advice to WL and VL does 
not serve to establish that they remained in their natural 
parent's custody, as was essentially determined by the RO.  
There is no indication in the statute, regulation, or 
legislative history requiring that all contact with the 
adopted child's natural parents be completely shut off in 
order for it to be determined that they do not retain custody 
of the child.  38 U.S.C.A. § 101(4)(B); 38 C.F.R. § 3.57(e); 
S. REP. No. 96-100 at 19, 64-67 (1979); H.R. REP. No. 96-140 
at 29, 30, 37, 47 (1979).  

Finally, the evidence demonstrates that WL and VL were 
residing with the veteran for a period of more than one year 
prior to his death.  

The evidence raises some questions as to where WL and VL are 
currently residing.  The appellant indicated during the April 
2000 field examination that, since enrolling in college, WL 
would spend time at his natural parents house helping his 
siblings with assignments.  Since enrolling in college, the 
appellant noted that VL would stay with his biological 
parents during semester breaks from school.  It is unclear as 
to whether and when VL resides at the appellant's house.  The 
record indicates that WL and VL either enrolled in college 
shortly before or after the veteran's death, but the actual 
dates of enrollment have not been established.  

Nonetheless, this evidence does not sufficiently contradict 
the other evidence on file which clearly establishes that VL 
and WL resided with the veteran for a period of several years 
prior to his death.  Furthermore, the Board notes that WL and 
VL had reached the age of 18 as of November 1998.  At this 
point it would seem that WL and VL would have the discretion 
and authority to choose for themselves where they would 
reside.  Prior to reaching the age of 18 however, the 
evidence demonstrates that both WL and VL were residing with 
the veteran and the appellant for a period of more than one 
year prior to the veteran's death.  

As was stated above, the adoption decree determined that WL 
and VL had been residing with the veteran and appellant for a 
period of nine years prior to the adoption becoming official.  
It also establishes that they were residing with the veteran 
and appellant while they were enrolled in secondary school.  
This fact was attested to by the appellant, and several 
witnesses interviewed during the April 2000 field 
examination.  It was also found during the November 1996 
adoption decree.  

In addition, it was noted during the April 2000 field 
examination that WL's and VL's natural parents did not reside 
in the veteran's and appellant's home with their son; WL's 
parents lived approximately 1.5 kilometers away from the 
veteran's residence, and VL's parents lived approximately 4 
kilometers away.  
Further, it was noted by several witnesses, including the 
appellant, that the natural parents seldomly visited VL and 
WL at the appellant's and veteran's residence.  

Therefore, the evidence establishes at least that WL and VL 
were residing with the veteran for a period of many years 
prior to his death.  While the evidence does not clearly 
establish where they have been residing since they enrolled 
in college, and it does not establish when they actually 
enrolled in college, the record indicates that such 
arrangements did not occur until after WL and VL turned the 
age of 18, and possibly not until after the veteran's death.  
The Board again stresses that the evidence does establish 
that WL and VL resided with the veteran for a period of 
several years prior to his death.  38 C.F.R. 
§ 3.57(e)(2)(iv).  

Thus, as WL and VL were adopted when they were under the age 
of 18, received more than half of their support from the 
veteran, were in the custody of the veteran and the 
appellant, and resided with the veteran, all for a period of 
more than one year prior to the veteran's death, the Board 
concludes that WL and VL may be recognized as the veteran's 
adopted children for VA purposes.  38 U.S.C.A. § 101(4)(B); 
38 C.F.R. § 3.57(e)(3).  

The Board is also of the opinion that the fact that VL and WL 
had been living with the veteran for several years prior to 
the appellant claiming additional benefits on their behalf, 
coupled with other evidence consistently documenting the 
nature and legitimacy of the adoption and of the care and 
support provided by the appellant and the veteran, 
demonstrates the credibility of these adoptions.  There is no 
indication that these children were adopted for the sole 
purpose of obtaining additional benefits for the appellant, 
and as stated above, the evidence shows that WL and VL met 
all four requirements for being considered adopted children 
of the veteran for a period of more than one year prior to 
the veteran's death.  38 C.F.R. § 3.57(e); see also S. REP. 
96-100 at 66 (emphasizing that the new law, while protecting 
against abuse, will not affect genuine adoptive 
relationships).  



Additional Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, recognizing VL and WL 
as the adopted children of the veteran.  

Therefore, any deficiencies in the duty to assist will not 
prejudice the appellant in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).



ORDER

WL and VL may be recognized as the veteran's adopted children 
for VA purposes, subject to the governing criteria applicable 
to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

